TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-09-00304-CR
                                      NO. 03-09-00305-CR
                                      NO. 03-09-00306-CR




                              Hubert Theodore Branch, Appellant

                                                 v.

                                  The State of Texas, Appellee



      FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
            NO. 62025, HONORABLE JOE CARROLL, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Hubert Theodore Branch is awaiting trial for possession of a controlled substance

with intent to deliver. He has filed a pro se “appeal on motion to dismiss counsel,” a pro se “appeal

on motion to suppress,” and a pro se “appeal on motion for release on bond.”

               In the “appeal on motion to dismiss counsel,” Branch asks the Court to “remove” both

Robert O. Harris, the attorney first appointed to represent him, and Jeffrey Parker, the attorney

appointed after Branch filed a grievance against Harris. It is unclear whether Branch wants another

appointed attorney or wants to represent himself. This Court is not authorized to appoint trial

counsel. If Branch wants a new attorney, he must direct his request to the trial court. If Branch

wants to represent himself, he must waive his right to counsel in the manner prescribed by statute.

See Tex. Code Crim. Proc. Ann. art. 1.051(g) (West Supp. 2008).
               In the “appeal on motion to suppress,” Branch complains that the trial court has failed

to rule on his motion to suppress evidence. The trial court’s failure to act on a pending motion is not

the proper subject for an interlocutory appeal.

               In the “appeal on motion for release on bond,” Branch asserts that his bail is excessive

and that he is entitled to release pursuant to article 17.151. Tex. Code Crim. Proc. Ann. art. 17.151

(West Supp. 2008). This Court is not authorized to entertain motions to reduce pretrial bail. If

Branch’s bail is excessive or if his confinement is otherwise unlawful, his remedy is by writ of

habeas corpus in the district court.

               The appeals are dismissed.




                                               __________________________________________

                                               Jan P. Patterson, Justice

Before Justices Patterson, Pemberton and Waldrop

Dismissed for Want of Jurisdiction

Filed: June 19, 2009

Do Not Publish




                                                  2